      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.1 Page 1 of 18




1    Andre L. Verdun (SBN 265436)
     Attorney at Law
2    C/O 401 West “A” Street, Ste. 1100
3    San Diego, CA 92101
     Tel. (619) 880-0110
5
     Fax. (866) 786-6993
6    Andre@VerdunLaw.com
7
     RONALD WILCOX, Bar No. 176601
8
     Attorney at Law
9    1900 The Alameda St., 530
10   San Jose, CA 95126
     Tel: 408-296-0400
11   Fax: 408-296-0486
12   ronaldwilcox@post.harvard.edu
13
     Attorneys for the Plaintiff,
14   Nikeaira Henry
15
16                      IN THE UNITED STATES DISTRICT COURT
17                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
     NIKEAIRA HENRY,             ) Case No.: '18CV2475 BEN WVG
19                               )
                                 ) COMPLAINT
20                               )
                                 )
21             Plaintiff,        ) DEMAND FOR JURY TRIAL
                                 )
22        v.                     )
                                 )
23                               )
     BELMONT FINANCE LLC, DOES 1-)
24   10,                         )
                                 )
25                               )
                                 )
26           Defendants.         )
                                 )
27
28


                                              -1-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.2 Page 2 of 18




1                                      I. INTRODUCTION
2           1.    Ms. Henry is an active member of the United States Armed
3    Services, stationed in San Diego, CA. Ms. Henry is a victim of identity theft.
5           2.    A sales person from Kirby Vacuum completed a credit application
6    in Ms. Henry’s name, forged her signature, and submitted the application to
7    Belmont Finance LLC (“Defendant” or “Belmont”).
8           3.    When Belmont sent Ms. Henry a letter confirming the creation of
9    the credit line, Ms. Henry informed Belmont she never requested the loan.
10   Belmont sent Henry the signed loan application and Henry confirmed that
11   the signature on the application was not her own. Even so, Belmont insisted
12   on payment, so Ms. Henry filed a police report along with an identity theft
13   affidavit and provided both of these to Belmont by certified mail with return
14   receipt.
15          4.    Without regard for the certified mail documents, Belmont
16   continued to engage in collection efforts including the placing of multiple
17   telephone calls, at all hours of the day, multiple times a day, to her cell phone,
18   despite her requests to cease, and by placing calls to third parties to discuss
19   her account. All of this occurred even after Henry informed Belmont that she
20   was represented by an attorney, an did not owe the debt. Belmont placed
21   more than 50 calls in about 5 months in an attempt to collect a debt that was
22   not owed. Belmont, through its collection agent, furnished information to the
23   three major credit reporting agencies that it knew or should have known was
24   false and inaccurate.
25          5.    As a result of Defendants’ unlawful acts and omissions, Ms. Henry
26   suffered actual damages in the form of serious and severe physical and
27   emotional injury, credit damage, loss of credit opportunities, emotional
28   distress,     including     nervousness,     stress,    paranoia,    embarrassment,

                                                -2-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                          Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.3 Page 3 of 18




1    humiliation, anger, loss of concentration at work and home, fear,
2    hopelessness, sleep problems, gastrointestinal problems, frustration,
3    anxiety, depression, irritation, and loss of enjoyment of life, damage to her
5    credit, loss of credit opportunities, among other negative emotions.
6           6.    According to the FBI, Identity Theft is the fastest growing crime in
7    the United States. In 2012 alone, 12.6 million people in the United States
8    became victims of identity theft.
9           7.    According to the FDCPA, 15 U.S.C. § 1692, which has been
10   incorporated by California’s Fair Debt Collection Practices Act:
11                  (a) There is abundant evidence of the use of abusive,
12                  deceptive, and unfair debt collection practices by
13                  many debt collectors. Abusive debt collection
14                  practices contribute to the number of personal
15                  bankruptcies, to marital instability, to the loss of
16                  jobs, and to invasions of individual privacy.
17                  (b) Existing laws and procedures for redressing these
18                  injuries are inadequate to protect consumers.
19                              II. JURISDICTION AND VENUE
20          8.    Defendants are authorized to do business and do conduct
21   business in California.
22          9.    Jurisdiction of this Court arises under 28 U.S.C. § 1337, and
23   supplemental jurisdiction exists for any state law claims pursuant to 28
24   U.S.C. § 1367.
25          10. Venue is proper in that Defendants transact business here and
26   the conduct complained of occurred here.
27   ///
28                                        III. PARTIES

                                              -3-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                       Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.4 Page 4 of 18




1           11. Plaintiff, Nikeaira Henry (“Ms. Henry” or “Plaintiff”), is a natural
2    person residing in San Diego, California. Ms. Henry is a “person” as defined
3    by Cal. Civil Code § 1788.2(g), a “debtor” as defined by Cal. Civil Code §
5    1788.2(h), and a “victim of identity theft” as defined by Cal. Civil Code §
6    1798.92(d).
7           12. Defendant, Belmont Finance LLC (“Belmont” or “Defendant”) is a
8    debt collector as that term is defined by California Civil Code § 1788.2(c).
9    Belmont is a “claimant” as defined by Cal. Civil Code § 1798.92(a).
10          13. Defendants, Does 1 through 10, are persons or entities whose
11   true names and capacities are presently unknown to Ms. Henry, and who are
12   thusly sued by such fictitious names. Ms. Henry is informed and believes and
13   thereon alleges that each of the fictitiously named Defendants perpetrated
14   some or all of the wrongful acts alleged herein, are responsible in some
15   manner for the matters alleged herein, and are jointly and severally liable to
16   Ms. Henry. Ms. Henry will seek leave of court to amend this complaint to
17   state the true names and capacities of such fictitiously named Defendants
18   when ascertained.
19          14. Ms. Henry alleges that at all times herein mentioned, each of the
20   Defendants was, and is now, the agent, servant, employee and/or other
21   representative of the other Defendants. And in doing the things herein
22   alleged, Defendants were acting in the scope, purpose and authority of such
23   agency, service employment, and/or other representative capacity with the
24   permission, knowledge, consent, and ratification of the other Defendants.
25          15. Defendants authorized, approved, and/or ratified the acts herein.
26   ///
27
28


                                              -4-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.5 Page 5 of 18




1           16. Any reference hereinafter to “Defendant” or “Defendants” without
2    further qualification is meant by Ms. Henry to refer to all the Defendants
3    above.
5                                          IV. FACTS
6           17. Ms. Henry is an active member of the United States Armed Forces
7    and stationed in San Diego, CA.
8           18. On or about October 31, 2017, a sales person from Kirby Vacuum
9    cleaner came to Ms. Henry’s house and demonstrated a Kirby Vacuum
10   cleaner.
11          19. After the sales person finished demonstrating the Kirby Vacuum,
12   Ms. Henry provided her credit card.
13          20. But, instead, and for reasons unknown, the Kirby Vacuum sales
14   person from Westlake Distributors completed a credit application, forged Ms.
15   Henry’s signature, and submitted the application to Belmont, who
16   subsequently financed the Kirby Vacuum, without Ms. Henry’s knowledge.
17          21. Some of the information inputted onto the credit card application
18   was incorrect. Other information was provided by Ms. Henry for reasons
19   other than obtaining credit.
20          22. In opening the consumer credit account on behalf of Ms. Henry for
21   the financing the Kirby Vacuum cleaner, Belmont started reporting the credit
22   account to the credit reporting agencies.
23          23. Belmont reported the account to all three of the major credit
24   reporting agencies (Equifax, Experian, and TransUnion) that Henry had a
25   consumer credit account with Belmont, even though Belmont knew or should
26   have known the account did not belong to Henry.
27          24. On or about November 18, 2017, Ms. Henry received a letter from
28   Belmont stating that a loan was approved. She did not recognize the lender

                                              -5-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                     Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.6 Page 6 of 18




1    nor remember opening a new credit account, so she contacted Belmont to
2    find out what the bill was concerning.
3           25. On November 18, 2017, at 11:29 AM Ms. Henry contacted
5    Belmont (877-547-2926) and spoke with Jollie. Ms. Henry asked about the
6    Belmont credit account and stated that she did not know what the account
7    was in regard to. Jollie told Ms. Henry that it was regarding the Kirby
8    Company and that Ms. Henry had signed a contract for the credit line. Ms.
9    Henry told Jollie that she did not sign a contract to establish a new credit line.
10   There was a back and forth argument between Jollie and Ms. Henry, as Jollie
11   insisted the contract was signed by Ms. Henry and Ms. Henry insisted she
12   signed no such contract.
13          26. Henry finally asked for a copy of the contract to be sent to her.
14          27. On November 18, Belmont sent Ms. Henry a copy of the credit
15   application. The credit application was not completed by Ms. Henry nor did
16   she consent for it to be completed on her behalf. The signature on the
17   application was not her – it was forged. Some of the information that was not
18   available to the Kirby sales person was wrong on the credit application.
19          28. On November 18, 2017 at 3:49 PM, Ms. Henry contacted Belmont
20   (877-547-2926) and spoke with Jollie for a second time. Ms. Henry explained
21   that some of the personal information on the contract she was sent was
22   wrong, and that it was not her signature on the contract. Jollie responded by
23   saying there was nothing that could be done because Ms. Henry signed the
24   contract.
25          29. During these two November 18th phone calls, Ms. Henry placed
26   the call using a cell phone number that was not provided by Ms. Henry to
27   Kirby or Belmont. Belmont captured the phone number and started calling
28   Ms. Henry using this cell phone number. Belmont did not have consent to

                                              -6-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.7 Page 7 of 18




1    call Ms. Henry on her cell phone.
2           30. On December 14, 2017, at 1:39 PM, Belmont called Ms. Henry
3    (877-547-2926) and demanded payment on the Belmont account. Ms. Henry
5    stated that she was not going to make any payments because she did not
6    open the account and explained it was opened as the result of identity theft.
7    The representative from Belmont continued to demand payment. Ms. Henry
8    stated that she contacted an attorney and had nothing else to say to Belmont
9    and hung up on Belmont.
10          31. On December 14, 2017, the women from Belmont that had called
11   Ms. Henry earlier in the day called back at around 2:59 PM (877-547-2926).
12   She again demanded payment and Ms. Henry repeated that her lawyer
13   would be contacting Belmont and hung up on the representative.
14          32. Belmont continued to continuously call Ms. Henry’s cell phone.
15          33. Belmont attempted to collect a debt that Henry did not owe.
16          34. Belmont then placed their debt with McNeil and Meyers, a third
17   party debt collector, for collection of the debt on their behalf.
18          35. Belmont hired McNeil and Meyers to act as its agent in the
19   attempts to collect the alleged debt and report the alleged debt to credit
20   reporting agencies. Belmont, the principal, exercises control over the
21   conduct or activities of the agent, McNeil and Meyers.
22          36. Belmont failed to inform McNeil and Meyers that the debt was
23   disputed, which violated 1692e(8) and 10 of the FDCPA.
24          37. As a result, McNeil and Meyers furnished information on behalf of
25   Belmont to the three major credit reporting agencies (Equifax, Experian and
26   Transunion) that was false and inaccurate. And failed to report the debt as
27   in dispute. Belmont knew or should have known the information was false
28   and inaccurate, and that the negative information would be furnished

                                              -7-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.8 Page 8 of 18




1    to credit reporting agencies.
2           38. At all relevant times, the conduct of the Defendant named above,
3    as well as that of its agents, servants and/or employees, was malicious,
5    intentional, willful, reckless, in conscious disregard for the rights of others,
6    and constitutes a gross and negligent disregard of the rights of Ms. Henry.
7                                    V. CLAIMS FOR RELIEF
8                                    FIRST CLAIM FOR RELIEF –
9                          CALIFORNIA IDENTITY THEFT STATUTE
10                               (Cal Civil Code § 1798.92 et. seq)
11          39. Ms. Henry repeats and re-alleges the paragraphs above.
12          40. Belmont is a “claimant” within the meaning of Civil Code §
13   1798.92(a) in that it is a “person who has or purports to have a claim for
14   money or an interest in property in connection with a transaction procured
15   by identity theft.”
16          41. Ms. Henry is a “victim of identity theft” within the meaning of Civil
17   Code § 1798.92(c) in that she is a person who has had her personal
18   identifying information used without authorization by another to obtain credit,
19   goods, services, money, or property which Ms. Henry did not use or possess.
20   To this extent, she has filed a police report regarding the violation pursuant
21   to Penal Code § 530.5.
22          42. Ms. Henry is a “victim of identity theft” within the meaning of Penal
23   Code section 530.5, in connection with the Belmont fraudulent charges.
24          43. Belmont’s acts and omissions violated Civil Code §§ 1798.92 and
25   1798.93, including but not limited to, the sections listed below.
26          44. Pursuant to Civil Code § 1798.93(c)(1), Ms. Henry is entitled to a
27   declaration that she is not obligated of the the claimant, Belmont, for any
28


                                               -8-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                      Case #: ………
      Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.9 Page 9 of 18




1    claim be it money or property.
2           45. Ms. Henry is entitled to a declaration that any security interest that
3    Belmont may have in some property Ms. Henry allegedly owns or owned is
5    void and/or unenforceable.
6           46. Pursuant to Civil Code section 1798.93(c)(3), Ms. Henry is entitled
7    to an injunction restraining Belmont from collecting or attempting to collect
8    from her on its alleged claims, from enforcing or attempting to enforce any
9    security interest or other interest in her alleged property in connection with
10   Belmont’s claims, and from enforcing or executing on any judgment against
11   Ms. Henry on such claims.
12          47. Pursuant to Civil Code section 1798.93(c)(5), Ms. Henry is entitled
13   to actual damages, attorney’s fees, costs, and any equitable relief the court
14   deems appropriate.
15          48. Pursuant to Civil Code section 1798.93(c)(6), Ms. Henry is entitled
16   to a civil penalty of up to $30,000 in addition to any other damages. Ms.
17   Henry provided written notice to Belmont, at least thirty days prior to filing an
18   action, at the address designated by Belmont for complaints related to credit
19   reporting issues, that a situation of identity theft might exist and she
20   explained the basis for that belief. Belmont failed to diligently investigate Ms.
21   Henry’s notification of a possible identity theft, and continued to pursue its
22   alleged claims against Ms. Henry after being presented with facts that clearly
23   establish Ms. Henry was a victim of identity theft.
24          49. As a result of Belmont’s violations, Ms. Henry is entitled to recover
25   statutory damages, actual damages, reasonable attorney’s fees, and costs,
26   and any equitable relief the court deems appropriate.
27   ///
28


                                              -9-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.10 Page 10 of 18




1                          SECOND CLAIM FOR RELIEF - RFDCPA
2                        ((Rosenthal Fair Debt Collection Practices Act)
3                                    (Cal. Civil Code § 1788 et seq.))
5           50. Ms. Henry repeats and re-alleges, and incorporates by reference
6    all the paragraphs above.
7           51. Belmont’s acts, omissions, and course of conduct, as more fully
8    described above, constitute numerous and multiple violations of Cal. Civil
9    Code § 1788 et seq., aka the Rosenthal Fair Debt Collection Practices Act
10   (“RFDCPA”), including but not limited to violations of §§ 1788.11, and
11   1788.17.
12          52. Belmont violated California Civil Code § 1788.11(d) and (e) by
13   communicating by telephone, with the debtor with such frequency as to be
14   unreasonable and to constitute a harassment to Plaintiff under the
15   circumstances; and for making repeated telephone calls.
16          53. Defendants violated California Civil Code § 1788.17 (via
17   incorporation of 15 U.S.C. 1692e, 1692(e)(2), 1692e(5), 1692e(8) and (10)),
18   by making false, deceptive and/or misleading representations in an attempt
19   to collect a debt, attempting to collect a debt that was not owed,
20   misrepresenting the nature, character and amount of a debt, taking action
21   they could not legally take, communicating or threatening to communicate to
22   any person credit information which is known or which should be known to
23   be false, including the failure to communicate that a disputed debt is
24   disputed, the use of any false representation or deceptive means to collect
25   or attempt to collect any debt or to obtain information concerning a
26   consumer.
27          54. Defendants violated California Civil Code § 1788.17 (via
28   incorporation of 15 U.S.C. 1692f), by engaging in an unfair and

                                                  -10-
                                      COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                          Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.11 Page 11 of 18




1    unconscionable act in an attempt to collect a debt.
2           55. Belmont violated California Civil Code §1788.17 (via incorporation
3    of 15 U.S.C. 1692c) by failing to cease communicating after consumer
5    notified Defendant in writing that she would not pay the debt or that consumer
6    wished for Defendant to cease further communications with her
7           56. Defendants violated Cal.Civil Code § 1788.17 (via incorporation
8    of 15 U.S.C. 1692d), by engaging in conduct which had the natural
9    consequence to harass, oppress, and abuse Ms. Henry.
10          57. Defendants violated Cal.Civil Code § 1788.17 (via incorporation
11   of 15 U.S.C. 1692e; 1692e(2)(A);1692e(5); 1692(f) and 1692(f)(1), by
12   engaging in the collection of the debt against Ms. Henry that was not owed
13   and for an amount not owed.
14          58. Defendants violated 1692e(8) by communicating or threatening to
15   communicate to any person credit information which is known or which
16   should be known to be false, including the failure to communicate that a
17   disputed debt is disputed.
18          59. As a result of Defendants’ violations, Ms. Henry is entitled to
19   recover statutory damages, actual damages, reasonable attorney’s fees, and
20   costs, pursuant to Cal. Civil Code § 1788.17 and 1788.30.
21          THIRD CLAIM FOR RELIEF – INTRUSION UPON SECLUSION
22          60. Ms. Henry repeats, re-alleges, and re-incorporates by reference
23   all of the paragraphs above as though fully stated herein.
24          61. Congress explicitly recognized a consumer’s inherent right to
25   privacy in collection matters in passing the Fair Debt Collection Practices
26   Act, when it stated as part of its findings:
                 Abusive debt collection practices contribute to the number
27               of personal bankruptcies, to marital instability, to the loss
                 of jobs, and to invasions of individual privacy. 15
28               U.S.C. § 1692(a) (emphasis added).

                                              -11-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.12 Page 12 of 18




1           62. One who intentionally intrudes, physically or otherwise, upon the
2    seclusion of another or his private affairs or concerns, is subject to liability to
3    the other for invasion of his privacy, if the invasion would be highly offensive
5    to a reasonable person.
6           63. Ms. Henry has a reasonable expectation of privacy in regards to
7    her private affairs or concerns, in this case her alleged debts.
8           64. Ms. Henry likewise has a reasonable expectation of privacy in
9    regards to her solitude and the seclusion of her person, against intrusion by
10   another, especially as it relates to Defendant’s ongoing, harassing, and
11   baseless debt collection practices
12          65. Belmont intentionally interfered, physically or otherwise, upon Ms.
13   Henry’s solitude, seclusion, as well as into her private affairs and concerns
14   by engaging in unlawful and intrusive communications, as noted above.
15          66. Belmont caused intentional harm to Ms. Henry’s emotional well-
16   being by engaging in highly offensive conduct in the course of collecting this
17   debt, as noted above.
18          67. These intrusions and invasions against Ms. Henry by Belmont
19   occurred in a way that would be highly offensive to a reasonable person in
20   that position.
21          68. Defendant’s intentional conduct caused both emotional and
22   physical harm to Ms. Henry as stated above.
23          69. As a result of such invasions of privacy, Ms. Henry is entitled to
24   actual damages in an amount to be determined at trial from Belmont.
25          70. Belmont acted in a despicable manner and in conscious disregard
26   of Ms. Henry’s rights.
27          71. Belmont engaged in conduct, the natural consequence of which
28   was to annoy and abuse; it made false, deceptive and misleading statements

                                              -12-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                     Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.13 Page 13 of 18




1    in an attempt to collect a debt; it attempted to collect amounts not owed by
2    law or agreement; it also engaged in unfair practices in an attempt to collect
3    a debt, among other violations.
5            72. Belmont also acted with oppression, fraud, and/or malice, thereby
6    entitling Ms. Henry to punitive damages in an amount according to proof and
7    a finder of fact at trial.
8          FOURTH CLAIM – NEGLIGENT TRAINING AND SUPERVISION
9            73. Ms. Henry incorporates by reference the above paragraphs as
10   though fully stated herein below.
11           74. Belmont negligently trained and supervised its employees and
12   agents as to the performance of their job duties. As a result of such negligent
13   instruction and supervision, the employees/agents, while carrying out their
14   job duties, caused injury and damage to Ms. Henry.
15           75. As a direct and proximate result of Belmont’s unlawful conduct,
16   Ms. Henry has suffered damages in an amount to be determined at trial.
17           76. Belmont acted with oppression, and/or malice, thereby entitling
18   Ms. Henry to punitive damages in an amount to be determined at trial.
19   Belmont acted in a despicable manner and acted with a conscious disregard
20   to the rights of Ms. Henry.
21                                FIFTH CLAIM – NEGLIGENCE
22           77. Ms. Henry incorporates by reference the above paragraphs as
23   though fully stated herein below.
24           78. Belmont’s outrageous, abusive, and intrusive acts as described
25   herein constitute negligence.
26           79. Belmont negligently inflicted emotional distress upon Ms. Henry.
27           80. Belmont breached a duty imposed and failed to exercise ordinary
28   care.

                                              -13-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.14 Page 14 of 18




1           81. Belmont owed Ms. Henry a duty to refrain from unlawful debt
2    collection practices (Cal. Civil Code §1788 et seq.), unlawful telephone
3    conduct (Penal Code §653m and the TCPA – Telephone Consumer
5    Protection Act 47 U.S.C. §227(b)(1)(A)), and to properly investigate a claim
6    of identity theft (Cal. Civil Code 1798.92 et seq).
7           82. The breach of such duty proximately caused injury to Ms. Henry.
8           83. The injury resulted from an occurrence, the nature of which these
9    statutes were designed to protect Ms. Henry from.
10          84. Ms. Henry is a member of the class of persons the statutes were
11   designed to protect.
12          85. Belmont’s conduct, as described herein, was wrongful conduct in
13   that Belmont conducted its business in an abusive, oppressive, and
14   harassing manner.
15          86. As a direct and proximate result of Belmont’s unlawful conduct,
16   Ms. Henry has suffered damages in an amount to be determined at trial.
17   Belmont’s wrongful conduct as described herein actually and proximately
18   caused Ms. Henry’s harm, as noted above.
19          87. Belmont acted with oppression, and/or malice, thereby entitling
20   Ms. Henry to punitive damages in an amount to be determined at trial.
21   Belmont acted in a despicable manner and acted with a conscious disregard
22   to the rights of Ms. Henry.
23                                     SIXTH CLAIM – TCPA
24             (Telephone Consumer Protection Act 47 U.S.C. § 227 et seq.)
25          88. Ms. Henry repeats, re-alleges and incorporates by reference all
26   other paragraphs.
27
28


                                              -14-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.15 Page 15 of 18




1           89. At all times relevant to this complaint, Ms. Henry was and is a
2    “person” as defined by the Telephone Consumer Protection Act (“TCPA”),
3    47 U.S.C. § 153(39).
5           90. At all times relevant to this complaint, Belmont has owned,
6    operated, and or controlled “customer premises equipment” as defined by
7    the TCPA, 47 U.S.C. § 153(16) that originated, routed, and/or terminated
8    telecommunications.
9           91. Belmont, at all times relevant to the complaint herein, engaged in
10   “telecommunications” defined by the TCPA, 47 U.S.C § 153(50).
11          92. Belmont, at all times relevant to the complaint herein, engaged
12   and engages in “interstate communications” by the TCPA, 47 U.S.C.
13   §153(28).
14          93. At all times relevant to this complaint, Belmont used, controlled,
15   and/or operated “wire communications” as defined by the TCPA, 47 U.S.C.
16   § 153(59), that existed as instrumentalities of interstate and intrastate
17   commerce.
18          94. At all times relevant to this complaint, Belmont used, controlled,
19   and/or operated “automatic telephone dialing systems” as defined by the
20   TCPA, 47 U.S.C. § 227(a)(1) and 47 C.F.R. § 64.1200 (f)(1).
21          95. Belmont’s automated telephone dialing system has the ability to
22   dial phone numbers automatically from a stored list, or database file.
23          96. Belmont's automated telephone dialing system has the present
24   ability to generate random or sequential phone numbers and dial them.
25          97. Belmont violated the TCPA, 47 U.S.C. § 227(b)(1)(A), by using an
26   automatic telephone dialing system to telephone Ms. Henry’s cellular phone
27   in an attempt to collect an alleged debt.
28          98. Belmont frequently made calls to Ms. Henry's cell phone using

                                              -15-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.16 Page 16 of 18




1    an automatic telephone dialing system (including an automated dialing
2    machine, dialer, and auto-dialer) and/or an artificial or prerecorded voice.
3           99. Belmont placed auto-dialer or prerecorded calls to Ms. Henry’s
5    cellular telephone
6           100. Belmont’s violations were willful and knowing and intentional.
7           101. As a result of these violations of the TCPA, Belmont is liable to
8    Ms. Henry for statutory damages, including treble damages.
9           102. Belmont engaged in willful and knowing violations of the TCPA,
10   47 U.S.C. § 227(b)(1)(A).
11          103. Belmont used an automated telephone dialing system and pre-
12   recorded messages to telephone Ms. Henry’s cellular telephone.
13          104. Belmont acted with oppression, fraud, and/or malice, thereby
14   entitling Ms. Henry to punitive damages in an amount according to proof and
15   a finder of fact at trial.
16          105. Ms. Henry is entitled to recover actual and punitive damages.
17                    SEVENTH CLAIM – CALIFORNIA CONSUMER
18                                   CREDIT REPORTING ACT
19          106. Ms. Henry repeats, re-alleges and incorporates by reference all
20   other paragraphs.
21          107. Belmont negligently and willfully furnished information to the credit
22   reporting agencies with respect to plaintiff it knew or should have known was
23   inaccurate, misleading and incomplete.
24          108. Belmont failed to conduct a reasonable investigation as to whether
25   its credit reporting with respect to plaintiff was accurate, misleading or
26   incomplete.
27          109. Plaintiff is entitled to actual damages, attomeys' fees, costs,
28   punitive damages and injunctive relief, pursuant to Cal. Civ. Code §

                                              -16-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.17 Page 17 of 18




1    1785.31, as a result of Belmont’s willful and malicious conduct.
2
3                                    VI. PRAYER FOR RELIEF
5           WHEREFORE, Ms. Henry, respectfully prays that judgment be entered
6    against Belmont for the following:
7                  A. Statutory, treble, actual and punitive damages; attorney’s fees
8                      and costs;
9                  B. Statutory damages pursuant to Cal. Civil Code §§ 1788.30
10                     and 1788.17, 1785.31;
11                 C. Statutory damages pursuant to the TCPA §227(b)(3),
12                     (including a trebling of those damages);
13                 C. Costs and reasonable attorney’s fees pursuant to Cal. Civil
14                     Code §§ 1788.30, 1785.31 and 1798.93;
15                 D. Costs and reasonable attorney’s fees pursuant to Cal. Civil
16                     Code § 1788.30, 1785.31, 1798.93;
17                 E. Punitive damages pursuant to Cal. Civil Code § 3294;
18                 F. Statutory/Punitive Damages pursuant to § 1798 et seq against
19                     Belmont;
20                 G. Injunctive relief pursuant to § 1785.31, 1798.93 and 47 U.S.C.
21                     §227(b)(3)(A);
22                 H. That this Court find and declare that Ms. Henry is a victim of
23                     identity theft with respect to the above mentioned account;
24                 I. For declaratory, injunctive, and other equitable relief, including
25                     an order directing Belmont to cease from any reporting of this
26                     fraudulent account or any other inaccurate or
27   ///
28   ///

                                              -17-
                                     COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                      Case #: ………
     Case 3:18-cv-02475-W-WVG Document 1 Filed 10/27/18 PageID.18 Page 18 of 18




1    incomplete information arising out of this fraud on Ms. Henry’s credit reports.
2                  J. For such other and further relief as may be just and proper.
3
5    Dated: October 27, 2018
6                                                      /s Andre L. Verdun
7                                                     Andre Verdun,
                                                      Attorneys for Plaintiff
8
9
                                     DEMAND FOR JURY TRIAL
10
                  Please take notice that Plaintiff, Ms. Henry demands trial by jury
11
     in this action.
12
13   Dated: October 27, 2018
14
                                                       /s Andre L. Verdun   _
15                                                    Andre Verdun,
16                                                    Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                               -18-
                                      COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                         Case #: ………
